DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 04/30/2021.  Claims 22-24, 26-29, 31-34, 38-40, 42-43, and 45-47 have been amended.  Claims 48-54 have been added.  Claims 1-21 have been canceled.  Claims 22-54 are currently pending in the present application. 

Response to Arguments
Claims 22, 24-25, 27-31, 35-42, 44, and 47 were previously allowed.
Claims 23, 26, 32-33, 43, and 45-46 were previously objected to.  Appropriate corrections were made to overcome the minor informalities.  Therefore these claims are now in condition for allowance.
Claim 34 has been amended to overcome the previous 112 rejection.  Therefore claim 34 is now in condition for allowance and is allowed.



Allowable Subject Matter
Claims 22-54 are allowed.

Claims 22-47 were previously allowed.

Regarding claim 48, the best prior art of record found during the examination of the present application, Hashimoto (US 2009/0210931 Al) and Fein et al. (US 2013/0215467 Al), fails to specifically teach, suggest, or disclose accepting a communication address of a printing apparatus based on a user input via a setting screen; transmitting packet data to a destination identified by the accepted communication address; and notifying a user of predetermined error information without writing the tag data in the NFC tag, in a case where response data to the packet data is not received after transmitting the packet data.
Hashimoto teaches a printing apparatus management system includes: a printing apparatus which includes an IC tag performing wireless communication with the outside and a memory being connected to the IC tag; and a first information terminal which has at least a function of writing information in the memory through wireless communication with the IC tag. The first information terminal maintains authentication data used by the printing apparatus, writes the authentication data in the memory, and transmits the authentication data to another information terminal. The printing apparatus interrupts a predetermined function, when the authentication data is written by the first information terminal, and in a state where authentication data is written in 
Fein teaches a process for initiating a network connection which may be used to enable a remote interface to the printer. The network information provided via NFC in this manner may ensure that the NFC enabled device 240 establishing the network connection is within a close proximity to the tag. An NFC enabled device 240 may be configured to generate an NFC field at 600. The NFC tag 101 associated with the printer may receive the field at 610 and respond to the field with a printer identifier at 620. At 630, the NFC enabled device 240 may receive the printer identifier. The NFC enabled device 240 may be configured to use the printer identifier to establish a
connection with the printer 100 at 640. At 650, the printer 100 may receive a request to establish the connection using the printer identifier and the connection may be established to pair smart phone 110 with the printer 100 (Fein - Figure 5, Figure 6, and [0056]-[0059]).
The teachings of Hashimoto and Fein, both alone or in combination, differ and fall short of the claim invention, therefore, claim 48 is considered novel and non-obvious over the prior art.
Claims 49-50 depend upon allowable claim 48 therefore these claims are also allowed.
Claim 51 depends upon allowable claim 23 therefore this claims is also allowed.
Claim 52 depends upon allowable claim 51 therefore this claims is also allowed.
Claim 53 depends upon allowable claim 34 therefore this claims is also allowed.
Claim 54 depends upon allowable claim 53 therefore this claims is also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL G GONZALES/          Primary Examiner, Art Unit 2648